DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first organic solvent” in line 6 of the claim, however “a first organic solvent” element was already introduced earlier in lines 3-4 of the claim, and thereby it is unclear whether the “a first organic solvent” in line 6 of the claim is directed to that same element and therefore should be properly amended to "the first organic solvent" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 3 recites “the reaction product” in line 4 of the claim, however both a “first reaction product” and a “second reaction product” were introduced in claim 1, which claim 3 depends from, and thereby it is unclear which specific “reaction product” element is being referenced in the limitation “the reaction product” in line 4 of claim 3.
Claim 4 recites “the reaction product” in line 4 of the claim, however both a “first reaction product” and a “second reaction product” were introduced in claim 1, which claim 4 depends from, and thereby it is unclear which specific “reaction product” element is being referenced in the limitation “the reaction product” in line 4 of claim 4.
Claim 5 recites the limitation "the total number of atoms of Ag and In" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the reaction product” in line 7 of the claim, however both a “first reaction product” and a “second reaction product” were introduced in claim 1, which claim 6 depends from, and thereby it is unclear which specific “reaction product” element is being referenced in the limitation “the reaction product” in line 7 of claim 6.
Claim 7 recites “the first organic solvent” in line 2 of the claim, however two “a first organic solvent” elements were introduced in claim 1, which claim 7 depends from, and thereby it is unclear which specific “first organic solvent” element is being referenced in the limitation “the first organic solvent” in line 2 of claim 7.
Note the dependent claims 2-10 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1, Shi et al. (Metallurgical Leaching of Metal Powder for Facile and Generalized Synthesis of Metal Sulfide Nanocrystals, Colloids and Surfaces A: Physicochemical and Engineering Aspects 497 (2016), pp. 345-350) discloses a method of producing semiconductor nanoparticles, the method comprising: 
(a) forming a first complex by a reaction between a first organic solvent and a salt of Ag (see Section 3.1.1), and
(b) forming a second complex by a reaction between a first organic solvent and a salt of In (see Section 3.1.1).
Shi et al. does not expressly disclose the method further comprising (c) reacting the first complex and the second complex with a source compound of S to produce a first reaction product, and growing crystals of the first reaction product to obtain a second reaction product containing the semiconductor nanoparticles.
Thus, regarding independent claim 1 (which claims 2-10 depend from), the claim would be allowable, because the prior art of record including Shi et al., either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “(c) reacting the first complex and the second complex with a source compound of S to produce a first reaction product, and growing crystals of the first reaction product to obtain a second reaction product containing the semiconductor nanoparticles”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yukawa et al. (US 2014/0284528 A1), which discloses a method of producing semiconductor nanoparticles comprising reacting a salt of Ag, a salt of In and a source compound of S together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAY C CHANG/Primary Examiner, Art Unit 2895